Citation Nr: 0730080	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision.  

The issues of entitlement to service connection for a lung 
condition and PTSD are addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran has submitted no evidence indicating a current 
diagnosis of hearing loss.


CONCLUSION OF LAW

The veteran does not currently have hearing loss that was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO, VA issued an incomplete notification 
letter in December 2003.  While this defective notice was not 
cured by being followed by untimely but complete notification 
and a supplemental statement of the case, the veteran was not 
prejudiced by the defective notice as he has been given every 
opportunity to submit evidence in support of his claim and 
was supplied with the entire language of 38 C.F.R. § 3.159 in 
a statement of the case issued in August 2004.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, some service personnel 
records, and VA treatment records.  No VA examination 
regarding PTSD or hearing loss was undertaken and neither 
examination is necessary as there has been no evidence 
submitted that would require one prior to adjudication.  
There does not appear to be any other evidence, VA or 
private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that his hearing loss is due to noise 
exposure in service.  Service connection may be granted for 
disability resulting from injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500,  
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Also applicable to the question of entitlement to service 
connection for hearing loss, where a veteran served ninety 
days or more during a period of war and certain chronic 
diseases, including an organic disease of the nervous system 
such as sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's VA treatment records are completely silent 
regarding any complaints or treatment of hearing loss.  No 
other medical evidence has been submitted to suggest that the 
veteran has hearing loss.  

As no medical evidence of record indicates that the veteran 
currently has hearing loss disability as defined by 38 C.F.R. 
§ 3.385, and a valid claim cannot be made without a current 
diagnosis of a disability, the veteran's claim must be 
denied.  Despite the veteran's contentions that he currently 
suffers from hearing loss, there is no medical evidence 
suggesting such a diagnosis.  Since there can be no valid 
claim in the absence of competent medical evidence of present 
disability and there is no medical evidence in the claims 
folder suggesting a diagnosis of the veteran as currently 
having hearing loss, the veteran's claim for service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  While the veteran may sincerely believe 
that he has hearing loss, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The preponderance of the evidence establishes that the 
veteran currently does not have hearing loss.  As the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The veteran claims entitlement to service connection for a 
lung condition as related to herbicide exposure while serving 
in Vietnam and also PTSD as related to traumatic incidents 
during service in Vietnam.  

The veteran's service records do indicate service in Vietnam 
such that exposure to herbicides during service can be 
presumed.  The veteran's VA treatment records include a 
notation made in May 2005 of an evaluation of a spot on the 
veteran's lungs.  No further mention of this is made in the 
veteran's medical records and no diagnosis is given; however, 
considering the presumption of exposure to herbicides a VA 
examination should be conducted in order to determine if the 
veteran has a disease that can be related to service.

With respect to the issue concerning PTSD, VA medical records 
have reflected psychiatric care for a disability diagnosed as 
PTSD.  The denial of service connection for PTSD has been 
predicated on a lack of stressors to support the diagnosis.  
The veteran has indicated some events that he believes caused 
his psychiatric disorder; however, no steps have been taken 
to verify the claimed stressors.  

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  The veteran should be requested to 
provide detailed information concerning 
all events in Vietnam that he believes 
caused his PTSD.  He should be informed 
that each stressful event should be fully 
described and must contain specific 
information concerning the unit to which 
he was assigned, and the date (month and 
year) that each event took place.  
Thereafter, the RO should provide the 
detailed stressor statement and a copy of 
the veteran's personnel records to the 
U.S. Army and Joint Services Records 
Research Center in order to ascertain 
whether the claimed stressful events may 
be verified.

2.  Schedule the veteran for a VA 
examination to determine the nature of any 
lung condition that the veteran may have 
and the proper diagnosis thereof.  Have 
the examiner review the veteran's claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  

3.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

4.  Thereafter, readjudicate the claims on 
appeal and if they remains denied, issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


